Citation Nr: 0110262	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  95-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949.  The veteran died in July 1993; the appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
by the Los Angeles, California RO.   Thereafter, the case was 
transferred to the San Diego, California RO, which is 
presently handling the current appeal.

In October 1998, a hearing was held at the San Diego, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  This 
case was before the Board in February 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1946 to 
August 1949.  He died in July 1993.

2.  The official death certificate states that the immediate 
cause of the veteran's death was non-small cell left lung 
carcinoma; the interval between onset and death was months.  
An autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  No credible evidence has been presented that attributes 
the onset of the fatal disease process to military service or 
to a service-connected disability. 


CONCLUSIONS OF LAW

1.  Non-small cell left lung carcinoma was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2000).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from August 1946 to August 
1949.  He died in July 1993, at the age of 64 years.  The 
appellant is the veteran's widow.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.

The veteran's service medical records, including an August 
1949 separation examination report, are negative for 
complaints or findings related to non-small cell left lung 
carcinoma.  In August 1949, the veteran was found to be 
physically qualified for separation.

Treatment records from William Zittrich, M.D., dated in July 
1993, note that the veteran reported a history of smoking for 
thirty-eight years, until he quit in February 1993.  The 
veteran also reported developing a cough with phlegm 
production, occasional hemoptysis and shortness of breath in 
February 1993.  X-rays obtained in June 1993 revealed an 
abnormality in the left upper lung; a CT scan obtained in 
June 1993 revealed a large mass in the left upper lung.  In 
July 1993, the veteran noticed small lumps developing in his 
right lower neck; right scalene node biopsy revealed 
metastatic non-small cell carcinoma.

The veteran died at home in July 1993.  The veteran's 
official death certificate indicates that the immediate cause 
of death was non-small cell left lung carcinoma; the interval 
between onset and death was months.  No autopsy was 
performed.

In August 1993, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  In a 
statement received by the RO in October 1993, the appellant 
stated that the veteran's lung problems were most likely 
caused by "his exposure to the radiation he suffered in 
Phoenix on the test sites on the base."  The appellant 
indicated that the veteran was treated for asthma before and 
after service by Dr. Spierer.  She further indicated that Dr. 
Spierer was deceased, and that she had requested that his 
estate provide copies of the veteran's treatment records.

An October 1993 letter from Dr. Spierer's widow notes that 
her husband's medical records had been "disposed of after 
the required legal time."

By letter dated in February 1994, the RO requested that the 
appellant provide, in pertinent part, detailed information 
regarding the dates and locations of the veteran's alleged 
radiation exposure during service.  The RO also requested the 
names, addresses and approximate dates of medical treatment 
for health care providers who have treated the veteran for 
radiation exposure or the condition that caused death.

In a notice of disagreement received by the RO in February 
1995, the appellant maintained that the veteran "was exposed 
to nuclear radiation while assigned to bases in Nevada."

In a November 1998 statement, Dr. Zittrich stated that 
"exposure to radon gas results in a higher risk of 
developing lung carcinoma. . . . . In [the veteran's] case 
that risk would of course depend on his actual exposure to 
such an event."  Dr. Zittrich further stated, "I have no 
knowledge of [the veteran's] actual exposure to 
[radiation]." 

In a statement received by the RO in December 1998, the 
veteran's brother stated that the veteran served in: El Toro, 
Camp Pendleton and Death Valley in California; AEC Nuclear 
Testing Site and Nellis Air Force Base in Nevada; Yuma, 
Arizona; White Sands, New Mexico; and Japan.  He also 
indicated the names of three of the Marines with whom the 
veteran served.

The appellant testified during an October 1998 travel Board 
hearing that she first met the veteran in the 1960s.  She 
testified that the veteran had reported participating in 
cleanup following nuclear weapons tests in Nevada and Yuma, 
Arizona during his period of service.  She stated, "they 
would bring him in for about two-week periods then pull his 
unit out, send another unit in because they couldn't be 
overly exposed for too long a period of time."  The 
appellant indicated that the veteran's participation in this 
cleanup at various sites continued for about six months.  

Following remand by the Board in February 1999, the RO 
requested that the Defense Special Weapons Agency of the 
Department of Defense verify the veteran's participation in 
any or all atmospheric nuclear tests during the period from 
August 1946 to August 1949, and provide, as appropriate, 
radiation dose information for the veteran.

By letter dated in June 1999, the Defense Threat Reduction 
Agency (formerly the Defense Special Weapons Agency) stated:

During [the veteran's] military service 
with the United States Marine Corps, two 
U.S. atmospheric nuclear test series were 
conducted at the Pacific Proving Ground 
(PPG) - Operation CROSSROADS (July 1 - 
August 31, 1946) and Operation SANDSTONE 
(April 15 - May 20, 1948).  During 
Operation CROSSROADS, he was undergoing 
basic training in San Diego, California 
from August 13 through December 26, 1946.  
From July 6, 1947, through August 4, 
1949, a period that includes the 
operational period of SANDSTONE, he was a 
clerk assigned to Marine Service Squadron 
12, Marine Aircraft Group 12, located at 
Marine Corps Air Station El Toro, 
California.

Project TRINITY was detonated in 
Alamogordo, New Mexico, on July 16, 1945, 
before [the veteran] entered the service.  
The first U.S. atmospheric nuclear test 
at the Nevada Test Site (NTS) was 
conducted in 1951, after he was 
discharged.  No U.S. atmospheric nuclear 
tests have been conducted in Yuma, 
Arizona.

In summary, Marine Corps records do not 
document [the veteran's] participation in 
U.S. atmospheric nuclear testing.  
Additionally, after a careful search of 
dosimetry data, we found no record of 
radiation exposure for him.

In a statement received by the RO in April 2000, the 
veteran's brother maintained that the veteran took part in 
volunteer missions during his military service and was 
exposed to radiation from atomic bomb testing sites in 
Nevada, Arizona and New Mexico.  He also listed the names of 
three of the veteran's friends during service.  In addition, 
the veteran's brother reported that the veteran was a "light 
smoker for about 15 years before quitting."

In an August 2000 Supplemental Statement of the Case, the RO 
advised the appellant that the Defense Threat Reduction 
Agency was unable to verify the veteran's alleged radiation 
exposure during service.

Analysis

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
further contends that the veteran's lung cancer, which 
resulted in his death, was due to radiation exposure in 
service.  Specifically, she maintains that the veteran 
related that he was involved in cleanup following nuclear 
weapons tests during his period of service.

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2000).   In short, evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  
38 C.F.R. § § 3.312.  For a service- connected disability to 
be considered the principal cause of death, it must "singly 
or jointly with some other condition, be the immediate or 
underlying cause of death or be etiologically related 
thereto."  Id.  For a service- connected disability to 
constitute a contributory cause of death, it must be causally 
connected to the death and must have "contributed 
substantially or materially" to death," combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and certain enumerated chronic diseases become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.   Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Ramey v. Brown, 9 Vet. App. 40 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection for diseases which are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  First, there are 
certain types of cancer that will be presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" that will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases that can be service connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are: leukemia (other than 
chronic lymphocytic leukemia); thyroid cancer; breast cancer; 
cancer of the pharynx; esophageal cancer; stomach cancer; 
small intestine cancer; pancreatic cancer; multiple myeloma; 
lymphomas (except Hodgkin's disease); bile duct cancer; gall 
bladder cancer; primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); cancer of the salivary gland; 
urinary tract cancer; and bronchiolo-alveolar carcinoma.

Under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3)(i), a 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as: on-site participation involving 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
or another nation); occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 11, 1946; or internment as a 
POW of the Japanese who was subject to the same degree of 
exposure as a member of the Hiroshima or Nagasaki occupation 
forces.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 
3.309(d)(3)(ii).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. § 
3.311(b)(2).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to the its merits under substantive law, to determine whether 
the claim was well grounded, pursuant to 38 U.S.C.A. § 
5107(a).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim was well 
grounded; then, if that burden was met, VA had the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the burden was not met, 
the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000).  This statute 
contains, in pertinent part, the following new sections, to 
be codified in title 38, United States Code, with respect to 
the duty to assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is 
unable to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken 
by the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or that 
further efforts to obtain those records would be 
futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision 
on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*****

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107). 

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra. 

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the immediate 
cause of his death was non-small cell left lung carcinoma; 
the interval between onset and death was months.  

The appellant contends that the veteran's lung cancer, which 
resulted in his death, was incurred in service, or in the 
alternative, was due to radiation exposure in service, but 
she has not submitted any medical evidence supporting this 
assertion.

In the case at hand, the evidence of record fails to 
establish a basis for presumptive service connection for lung 
cancer secondary to ionizing radiation exposure in accordance 
with the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 
3.309(d).  The appellant's claim under this regulation must 
fail because she has presented no competent evidence that the 
veteran was exposed to ionizing radiation during service.  
The evidence of record does not show that the veteran served 
during that occupation of Hiroshima or Nagasaki between 
August 6, 1945 and July 11, 1946, or that he was interned as 
a POW of the Japanese.  The Defense Threat Reduction Agency 
could not confirm the veteran's on-site participation 
involving atmospheric detonation of a nuclear device; a 
search of dosimetry data found no record of radiation 
exposure for the veteran.  In addition, the appellant has 
presented no medical evidence that the veteran had any of the 
diseases listed as specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

The evidence of record also does not establish that lung 
cancer may be service connected secondary to ionizing 
radiation exposure according to 38 C.F.R. § 3.311.  Lung 
cancer is among the diseases included in the list of 
"radiogenic diseases" in 38 C.F.R. § 3.311.  However, as 
noted above, the evidence of record does not show that the 
veteran was exposed to ionizing radiation during service.  
The Board acknowledges the appellant's belief that the 
veteran was involved in cleanup following nuclear weapons 
tests.  However, there is no evidence of record to 
demonstrate that the veteran participated onsite in a test 
involving the atmospheric detonation of a nuclear device.


Finally, the evidence of record does not establish that lung 
cancer may be service connected on a direct basis.  The 
veteran's service records are negative for complaints or 
findings related to non-small cell left lung carcinoma.  
Additionally, the same can be said for the years immediately 
following the veteran's separation from service.  No medical 
evidence has been submitted showing the veteran had 
complaints or findings of lung cancer until more than forty 
years following service.  A private treatment record dated in 
1993 notes a diagnosis of metastatic non-small cell 
carcinoma; however, no medical opinion has been presented 
linking the veteran's lung cancer to any event in the 
veteran's period of military service.  No medical evidence 
has been presented to show that a tumor in the left lung was 
manifested within a year of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Furthermore, the Board is well aware of the recent changes in 
law with regard to VA's duty to assist claimants, including 
the necessity of securing such pertinent military and non-
military records as may substantiate the claim.  Here, 
however, the appellant was requested to submit all available 
medical records pertaining to the veteran's treatment for 
conditions that she felt were related to the cause of his 
death.  Following remand by the Board in February 1999, the 
veteran's terminal treatment records were obtained.  The 
appellant was informed in an August 2000 Supplemental 
Statement of the Case that the Defense Threat Reeducation 
Agency was unable to verify the veteran's alleged exposure to 
radiation during service.  Thus, the statutory requirements 
in the Veterans Claims Assistance Act of 2000 have been fully 
satisfied by the development action undertaken by the RO.  In 
the case at hand, the Board concludes that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death and the appeal is denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

